  
 
IB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 489 
 
AN ACT 
To clarify the jurisdiction of the Secretary of the Interior with respect to the C.C. Cragin Dam and Reservoir, and for other purposes. 
 
 
1.Land withdrawal and reservation for Cragin Project 
(a)DefinitionsIn this section: 
(1)Covered landThe term covered land means the parcel of land consisting of approximately 512 acres, as generally depicted on the Map, that consists of— 
(A)approximately 300 feet of the crest of the Cragin Dam and associated spillway;  
(B)the reservoir pool of the Cragin Dam that consists of approximately 250 acres defined by the high water mark; and  
(C)the linear corridor.  
(2)Cragin projectThe term Cragin Project means— 
(A)the Cragin Dam and associated spillway;  
(B)the reservoir pool of the Cragin Dam; and  
(C)any pipelines, linear improvements, buildings, hydroelectric generating facilities, priming tanks, transmission, telephone, and fiber optic lines, pumps, machinery, tools, appliances, and other District or Bureau of Reclamation structures and facilities used for the Cragin Project.  
(3)DistrictThe term District means the Salt River Project Agricultural Improvement and Power District.  
(4)Land management activityThe term land management activity includes, with respect to the covered land, the management of— 
(A)recreation;  
(B)grazing;  
(C)wildland fire;  
(D)public conduct;  
(E)commercial activities that are not part of the Cragin Project;  
(F)cultural resources;  
(G)invasive species;  
(H)timber and hazardous fuels;  
(I)travel;  
(J)law enforcement; and  
(K)roads and trails.  
(5)Linear corridorThe term linear corridor means a corridor of land comprising approximately 262 acres— 
(A)the width of which is approximately 200 feet;  
(B)the length of which is approximately 11.5 miles;  
(C)of which approximately 0.7 miles consists of an underground tunnel; and  
(D)that is generally depicted on the Map.  
(6)MapThe term Map means sheets 1 and 2 of the maps entitled C.C. Cragin Project Withdrawal  and dated June 17, 2008.  
(7)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.  
(b)Withdrawal of covered landSubject to valid existing rights, the covered land is permanently withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws;  
(2)location, entry, and patent under the mining laws; and  
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.  
(c)Map 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior, in coordination with the Secretary, shall prepare a map and legal description of the covered land.  
(2)Force and effectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct clerical and typographical errors.  
(3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Reclamation.  
(d)Jurisdiction and duties 
(1)Jurisdiction of the Secretary of the Interior 
(A)In generalExcept as provided in subsection (e), the Secretary of the Interior, acting through the Commissioner of Reclamation, shall have exclusive administrative jurisdiction to manage the Cragin Project in accordance with this Act and section 213(i) of the Arizona Water Settlements Act (Public Law 108–451; 118 Stat. 3533) on the covered land.  
(B)InclusionNotwithstanding subsection (e), the jurisdiction under subparagraph (A) shall include access to the Cragin Project by the District.  
(2)Responsibility of Secretary of the Interior and districtIn accordance with paragraphs (4)(B) and (5) of section 213(i) of the Arizona Water Settlements Act (Public Law 108–451; 118 Stat. 3533), the Secretary of the Interior and the District shall— 
(A)ensure the compliance of each activity carried out at the Cragin Project with each applicable Federal environmental law (including regulations); and  
(B)coordinate with appropriate Federal agencies in ensuring the compliance under subparagraph (A).  
(e)Land management activities on covered land 
(1)In generalThe Secretary shall have administrative jurisdiction over land management activities on the covered land and other appropriate management activities pursuant to an agreement under paragraph (2) that do not conflict with, or adversely affect, the operation, maintenance, or replacement (including repair) of the Cragin Project, as determined by the Secretary of the Interior.  
(2)Interagency agreementThe Secretary and the Secretary of the Interior, in coordination with the District, may enter into an agreement under which the Secretary may— 
(A)undertake any other appropriate management activity in accordance with applicable law that will improve the management and safety of the covered land and other land managed by the Secretary if the activity does not conflict with, or adversely affect, the operation, maintenance, or replacement (including repair) of the Cragin Project, as determined by the Secretary of the Interior; and  
(B)carry out any emergency activities, such as fire suppression, on the covered land.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
